Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “…each of the end unit slots removably slot into one of the bridge unit slots, and each of the bridge unit slots removably slot into at least one of the middle unit slots…”, in lines 11 and 12 of the claim. It is unclear how all of the bridge unit slots slot into one of the middle unit slots, because the end unit slots removably slot into one of the bridge unit slots.
Appropriate explanation or correction is required.
Claim 6…the two or more slat wall block pegs of the bridge unit…” in line 3 of the claim. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites “…where each of the two or more slat wall block pegs additionally removably mates with at least one of the four end units and at least one of the two middle units”. It is unclear how "each" of the block pegs can additionally removably mate with at least one of the four end units and at least one of the two middle units because claim 6 recites some of the block pegs already mated with one of the two or more bridge units. 
Appropriate explanation or correction is required.
Claim 8 recites the limitation “…the two or more slat wall block pegs of the bridge unit…” in line 5 of the claim. There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation “…the two or more slat wall block pegs of the bridge unit…” in lines 12 and 13 of the claim. There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites “…each of the block pegs can additionally removably mate with at least one of the four end units and at least one of the two middle units of the first column and the second column”. It is unclear how "each" of the block pegs can additionally removably mate with at least one of the four end units and at least one of the two middle units of the first column and the second column because claim 10 recites some of the block pegs already mated to the bridge unit. 
Claim 11 recites the limitation "…at least one of the four end units and at least one of the two middle units of the second column".  There is insufficient antecedent basis for this limitation in the claim. Note: Applicant has not provided a recitation in the claims that sets 
Claim 12 appears to recite substantially the same language as claim 11, in lines 1-4 of the claim. It is unclear how the language further limits the invention. 
Claim 12 recites the limitation "…at least one of the four end units and at least one of the two middle units of the third column", in lines 4-5 of the claim. There is insufficient antecedent basis for this limitation in the claim. Note: Applicant has not provided a recitation in the claims that sets forth the third column having end units and middle units. Although the term "third column" is used, it is not clear that the third column is identical to the first column.
Claims 15 and 16 recite the term "second column" and although said term is used, it is unclear that the second column is identical to the first column. Therefore, the language related to the first column when recited as part of the second column lacks proper antecedent basis (e.g.; end unit, bridge unit, and middle unit). Furthermore, Claims 15 and 16 recite additional language related to the slots of the end units, bridge units and middle units. It is unclear how these slots differ from the slots already recited in claim 1. It appears Applicant is redefining the slots in claim 14, which renders the claim indefinite.
Claim 17
Claim 17 recites "… the lower connection section…" in lines 4 and 5 of the claim and “…the upper bridge section…” in line 7 of the claim.  There is insufficient antecedent basis for these limitations in the claim. 
Claim 20 recites substantially the same language recited in claims 16-19. It is unclear how the language is intended to further limit the invention. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Castro-Estevez et al. (US 2006/0209815) herein referenced as Castro.
Regarding Claim 1, Castro discloses a method of constructing a modular trade show display with interlocking slots, comprising the steps of first, obtaining a column (See Figure 9), the column comprises four end units 113, 114, 127, 128, four bridge units 117, 118, 125, 126 and two middle units 119, 120, where each end unit has an end unit end and two end unit slots 
Regarding Claim 2, Castro discloses a second column and a back wall, where the back wall is connected to the first column and to the second column, such that there are two 
Regarding Claim 3, Castro discloses the first column and the second column each contains at least one slat wall cutout 22, where the at least one slat wall cutout is capable of removably retaining a slat wall insert to allow for merchandising of one or more items on a surface of both of the two columns (by insertion of the slat wall into the cutouts; See Figures 5-10D).
Regarding Claim 4, Castro discloses the back wall is in the form of a bridge joist 58 (See Figure 9). Note: element 58 acts as a bridge joist in between two columns.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castro-Estevez et al. (US 2006/0209815) herein referenced as Castro, as previously applied, in view of Culp (US 6615999) and Ballard (US 5690239).
Regarding Claim 5, Castro does not explicitly disclose the back wall comprises one or more slat walls, and the slat wall is removably secured to both the first column and the second column by a bridge joist, where the bridge joist interlocks with mating joist slots in both the first 
Culp discloses a method of constructing a modular trade show display with interlocking slots, comprising the steps obtaining a modular display including back wall 1212 removably secured to both a first column 1220 and a second column 1230 by a bridge joist 1213, 1214, where the bridge joist interlocks with mating joist slots 22, 32 in both the first column 1220 and the second column 1230, such that the first column 1220 and the second column 1230 are maintained at a desired distance from each other (Col. 13, Line 36-Col. 14, Line 3, Fig. 12), for the benefit of expanding the scalability of the modular display (Col. 14, Lines 28-42).
Ballard discloses slat walls (S) are readily known in the art (Col. 7, Lines 26-34).
It would have been obvious to one of ordinary skill in the art to modify the method of Castro by including a back wall comprising one or more slat walls, where the slat wall is removably secured to both the first column and the second column by a bridge joist, where the bridge joist interlocks with mating joist slots in both the first column and the second column, such that the first column and the second column are maintained at a desired distance from each other as disclosed by Culp and Ballard, for the benefit of expanding the scalability of the modular display.
Allowable Subject Matter
Claims 6-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6-8, 10-12, 15-17 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAYAN SALONE whose telephone number is (571)270-7739.  The examiner can normally be reached on M-F 9-60 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BAYAN SALONE/             Primary Examiner, Art Unit 3726